— Order reversed on the law, without costs, and order entered March 9, 1940, vacated, with leave to the appellant to serve an answer herein on behalf of the infant-defendant and action referred to Hon. Arthur E. Sutherland, official referee, to hear, try and determine. Memorandum: The order sought to be vacated was granted before service of the summons. Therefore, the order should be vacated. As the guardian of the infant is the plaintiff in this action and as the infant resides with the appellant, she should be permitted to serve an answer on behalf of the infant. All concur. (The order denies a motion by the committee of the person of the incompetent to intervene in the action and to revoke the appointment of the special guardian ad litem.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.